DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US D528665 S), in view of Lynch (US 2016/0186482 A1) (“Lynch 2”).
With respect to claim 1, Lynch discloses a door skin comprising a first door skin comprising a first outer body portion – first horizontal part from the right in Fig. 7, a first inner panel – the last horizontal part from the right in Fig. 7, extending between and terminating at a first continuous planar outer perimeter, an entirety of the first inner panel within the first continuous planar outer perimeter being parallel to and recessed from the first outer body portion, the first inner panel being recessed from the first outer body portion in a first declining direction (Fig. 7), and a first contoured portion surrounding the first inner panel and interconnecting the first inner panel to the first 
Lynch is silent with respect to the second door skin with an identical profile to and stacked on the first door skin.  Lynch 2 discloses a stack of door skins wherein a second door skin has an identical profile as a first door skin and is stacked on the first door skin (abstr., 0033, 0038-0040, 0044, Fig. 2), the doors being stacked for shipping and storage without damage (0002).  It would have been obvious to one of ordinary skill in the art to form a stack of door skins having identical profile to and stacked on the first door skin as the skin of Lynch, as it is known in the art to stack identical door skins for shipping and storage.  As Lynch 2 discloses an identical second door skin stacked on the first door skin (Fig. 2), it would have been obvious to one of ordinary skill in the art that in the stack of door skins according to Lynch and Lynch 2, the second door skin would include a second outer body portion – first horizontal part from the right in Fig. 7 of Lynch, a second inner panel – the last horizontal part from the right in Fig. 7 of Lynch, extending between and terminating at a second continuous planar outer perimeter, an entirety of the second inner panel within the second continuous planar outer perimeter being parallel to and recessed from the second outer body portion, the second inner panel being recessed from the second outer body portion in a second declining direction 
Regarding claim 2, Lynch and Lynch 2 teach the stack of door skins of claim 1.  Lynch discloses the first planar area being coplanar with the first outer body portion – first horizontal part from the right in Fig. 7 interpreted as the first outer body portion and the second horizontal part from the right in Fig. 7 interpreted as the first planar area being coplanar.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the stack of door skins of Lynch and Lynch 2, the second planar area is coplanar with the second outer body portion, as the first and second door skins have identical profiles (Lynch 2, 0033, 0038-0040, 0044, Fig. 2). 
As to claim 3, Lynch and Lynch 2 teach the stack of door skins of claim 1.  Lynch discloses the first inner panel being continuous and flat and positioned centermost relative to the first contoured portion (Figs. 2 and 7) and thus, in the stack of Lynch and Lynch 2 the second inner panel is continuous and flat and positioned centermost relative to the second contoured portion.
With respect to claim 4, Lynch and Lynch 2 teach the stack of door skins of claim 1.  Lynch 2 discloses the door skins comprising a wood composite composition (0034-0036).
Regarding claim 6, Lynch and Lynch 2 teach the stack of door skins of claim 1.  Lynch discloses the first contoured portion being formed as a unitary piece with the inner first panel and the first outer body portion (Fig. 7), and since the door skins of Lynch and Lynch 2 have identical profile as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the stack of Lynch and Lynch 2, the second contoured portion is formed as a unitary piece with the inner second panel and the second outer body portion.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Lynch 2, and further in view of Allen (US 2015/0322710 A1).
With respect to claim 5, Lynch and Lynch 2 teach the stack of claim 1.  Lynch 2 discloses the door skins comprising a wood composite composition (0034-0036), but is silent with respect to the first and second door skins comprising a fiberglass-reinforced polymer.  Allen discloses a door skin (abstr.) and teaches that the door skins can be made of wood composites or fiberglass-reinforced polymers (0028).  Since wood composites and fiberglass-reinforced polymers are interchangeable as materials for door skins, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first and second door skins of Lynch and Lynch 2 of fiberglass-reinforced polymers.

Claims 7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US D528665 S), in view of Lynch (US 2016/0186482 A1) (“Lynch 2”).
With respect to claim 7, Lynch discloses a door skin comprising a first door skin comprising a first outer body portion – first horizontal part from the right in Fig. 7, a first inner panel – the last horizontal part from the right in Fig. 7, extending between and terminating at a first continuous planar outer perimeter, an entirety of the first inner panel within the first continuous planar outer perimeter being parallel to and recessed from the first outer body portion, the first inner panel being recessed from the first outer body portion in a first declining direction (Fig. 7), and a first contoured portion surrounding the first inner panel and interconnecting the first inner panel to the first outer body portion, the first contoured portion comprising a first V-shaped indent area immediately adjacent, abutting and surrounded by the first outer body portion, a first planar area that is parallel to the first outer body portion, and is adjacent, abutting and surrounded by the first V-shaped indent area, and a first declining area sloped in the first declining direction adjacent and surrounded by the first planar area and terminating at the first continuous planar outer perimeter of the first inner panel – from right to left in Fig. 7 (description, Figs. 2 and 7).
Lynch is silent with respect to the second door skin with an identical profile to and stacked on the first door skin as recited in claim 7.  Lynch 2 discloses a stack of door skins wherein a second door skin has an identical profile as a first door skin and is stacked on the first door skin (abstr., 0033, 0038-0040, 0044, Fig. 2), the doors being stacked for shipping and storage without damage (0002).  It would have been obvious to one of ordinary skill in the art to form a stack of door skins having identical profile to 
Regarding the second outer body portion spaced from the first outer body portion, the second inner panel spaced from the first inner panel, the second V-shaped indent area nesting in contact with the first V-shaped indent area, the second planar area being spaced from the first planar area and the second declining area nesting in 
Regarding claim 8, Lynch and Lynch 2 teach the stack of door skins of claim 7.  Lynch discloses the first planar area being coplanar with the first outer body portion – first horizontal part from the right in Fig. 7 interpreted as the first outer body portion and the second horizontal part from the right in Fig. 7 interpreted as the first planar area being coplanar.  It would have been obvious to one of ordinary skill in the art that in the stack of door skins of Lynch and Lynch 2, the second planar area is coplanar with the second outer body portion, as the first and second door skins have identical profiles (Lynch 2, 0033, 0038-0040, 0044, Fig. 2). 
As to claim 9, Lynch and Lynch 2 teach the stack of door skins of claim 7.  Lynch discloses the first inner panel being continuous and flat and positioned centermost relative to the first contoured portion (Figs. 2 and 7) and thus, in the stack of Lynch and Lynch 2 the second inner panel is continuous and flat and positioned centermost relative to the second contoured portion.
With respect to claim 10, Lynch and Lynch 2 teach the stack of door skins of claim 7.  Lynch 2 discloses the door skins comprising a wood composite composition (0034-0036).
Regarding claim 12, Lynch and Lynch 2 teach the stack of doors of claim 7.  Lynch discloses the first contoured portion being formed as a unitary piece with the inner first panel and the first outer body portion (Fig. 7), and since the door skins of Lynch and Lynch 2 have identical profile as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the stack of Lynch and Lynch 2, the second contoured portion is formed as a unitary piece with the inner second panel and the second outer body portion.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Lynch 2, and further in view of Allen (US 2015/0322710 A1).
With respect to claim 11, Lynch and Lynch 2 teach the stack of claim 1.  Lynch 2 discloses the door skins comprising a wood composite composition (0034-0036), but is silent with respect to the first and second door skins comprising a fiberglass-reinforced polymer.  Allen discloses a door skin (abstr.) and teaches that the door skins can be .

Claims 13, 14, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US D528665 S), in view of Lynch (US 2016/0186482 A1) (“Lynch 2”).
With respect to claim 13, Lynch discloses a door skin comprising a first door skin comprising a first outer body portion – first horizontal part from the right in Fig. 7, a first inner panel – the last horizontal part from the right in Fig. 7, extending between and terminating at a first continuous planar outer perimeter, an entirety of the first inner panel within the first continuous planar outer perimeter being parallel to and recessed from the first outer body portion, the first inner panel being recessed from the first outer body portion in a first declining direction (Fig. 7), and a first contoured portion surrounding the first inner panel and interconnecting the first inner panel to the first outer body portion, the first contoured portion comprising a first V-shaped indent area immediately adjacent, abutting and surrounded by the first outer body portion, a first planar area that is parallel to the first outer body portion, and is adjacent, abutting and surrounded by the first V-shaped indent area, and a first declining area sloped in the first declining direction adjacent and surrounded by the first planar area and terminating at the first continuous planar outer perimeter of the first inner panel – from right to left in Fig. 7 (description, Figs. 2 and 7).
Lynch is silent with respect to the second door skin with an identical profile to and stacked on the first door skin.  Lynch 2 discloses a stack of door skins wherein the second door skin has an identical profile as a first door skin and is stacked on the first door skin (abstr., 0033, 0038-0040, 0044, Fig. 2), the doors being stacked for shipping and storage without damage (0002).  It would have been obvious to one of ordinary skill in the art to form a stack of skin doors having identical profile to and stacked on the first door skin as the skin of Lynch, as it is known in the art to stack identical door skins for shipping and storage.  As Lynch 2 discloses an identical second door skin stacked on the first door skin (Fig. 2), it would have been obvious to one of ordinary skill in the art that in the stack of door skins according to Lynch and Lynch 2, the second door skin would include a second outer body portion – first horizontal part from the right in Fig. 7 of Lynch, a second inner panel – the last horizontal part from the right in Fig. 7 of Lynch, extending between and terminating at a second continuous planar outer perimeter, an entirety of the second inner panel within the second continuous planar outer perimeter being parallel to and recessed from the second outer body portion, the second inner panel being recessed from the second outer body portion in a second declining direction (Lynch, Fig. 7), and a second contoured portion surrounding the second inner panel and interconnecting the second inner panel to the second outer body portion, the second contoured portion comprising a first V-shaped indent area immediately adjacent, abutting and surrounded by the second outer body portion, a second planar area that is parallel to the second outer body portion, and is adjacent, abutting and surrounded by the second V-shaped indent area, and a second declining area sloped in the second declining direction adjacent and surrounded by the second planar area and terminating 
Regarding the first and second declining areas each comprising first and second planar declining angled zones and an intermediate third planar declining angled zone between the first and second planar declining angled zones, Lynch 2 discloses a declining area comprising first and second planar declining angled zones and an intermediate third planar declining angled zone between the first and second planar declining angled zones (Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first declining area of Lynch as taught in Lynch 2 as design changes are within the purview of a person skilled in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second declining area as taught in Lynch 2 as the second door skin has an identical profile as the first door skin, as discussed above.
Regarding claim 14, Lynch and Lynch 2 teach the stack of door skins of claim 13.  
Regarding the first and second planar declining angled zones of the first and second door skins nesting in contact with one another, the first V-shaped indent area nesting in contact with the second V-shaped indent area and the first outer body portion, the first planar area and the first inner panel being spaced from the second outer body portion, the second planar area and the second inner panel, respectively, Lynch 2 teaches that stacked skin doors that include spaced apart areas and multiple contact areas provide an interlocking capacity between the stacked skins, substantially reducing or eliminating relative movement between skins during transport and so the skins are less susceptible 
Regarding claim 16, Lynch and Lynch 2 teach the stack of claim 14.  Lynch discloses the first planar area being coplanar with the first outer body portion – first horizontal part from the right in Fig. 7 interpreted as the first outer body portion and the second horizontal part from the right in Fig. 7 interpreted as the first planar area being coplanar.  It would have been obvious to one of ordinary skill in the art that in the stack of door skins of Lynch and Lynch 2, the second planar area is coplanar with the second outer body portion, as the first and second door skins have identical profiles (Lynch 2, 0033, 0038-0040, 0044, Fig. 2). 
As to claim 17, Lynch and Lynch 2 teach the stack of door skins of claim 14.  Lynch discloses the first inner panel being continuous and flat and positioned centermost relative to the first contoured portion (Figs. 2 and 7) and thus, in the stack of 
With respect to claim 18, Lynch and Lynch 2 teach the stack of door skins of claim 14.  Lynch 2 discloses the door skins comprising a wood composite composition (0034-0036).
Regarding claim 20, Lynch and Lynch 2 teach the stack of doors of claim 14.  Lynch discloses the first contoured portion being formed as a unitary piece with the inner first panel and the first outer body portion (Fig. 7), and since the door skins of Lynch and Lynch 2 have identical profile as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the stack of Lynch and Lynch 2, the second contoured portion is formed as a unitary piece with the inner second panel and the second outer body portion.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Lynch 2, and further in view of Meyer et al. (US D564103 S) (“Meyer”).
With respect to claim 15, Lynch and Lynch 2 teach the stack of claim 14, but are silent with respect to the first and second planar declining zones declining at a greater rate than the intermediate planar declining angled zone.  Meyer discloses a skin door comprising a declining area comprising a first and second planar declining angled zones and an intermediate third planar declining angled zone between the first and second planar declining angled zones, wherein the first and second planar declining zones decline at a greater rate than the intermediate planar declining angled zone (Fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first and second planar declining zones declining at a greater rate than the intermediate planar declining angled zone in the stack of Lynch and Lynch 2, as disclosed in Meyer, as such a configuration is known in the art of door skins and design changes are within the purview of a person skilled in the art (MPEP 2144.04), 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Lynch 2, and further in view of Allen (US 2015/0322710 A1).
With respect to claim 19, Lynch and Lynch 2 teach the stack of claim 14.  Lynch 2 discloses the door skins comprising a wood composite composition (0034-0036), but is silent with respect to the first and second door skins comprising a fiberglass-reinforced polymer.  Allen discloses a door skin (abstr.) and teaches that the door skins can be made of wood composites or fiberglass-reinforced polymers (0028).  Since wood composites and fiberglass-reinforced polymers are interchangeable as materials for door skins, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first and second door skins of Lynch and Lynch 2 of fiberglass-reinforced polymers.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783